
	
		I
		112th CONGRESS
		1st Session
		H. R. 800
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Carter (for
			 himself, Mr. Shuler,
			 Mr. McIntyre, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Education and the
			 Workforce and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To make the E–Verify program permanent, and to provide
		  for penalties to enforce compliance with the program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs Recovery by Ensuring a Legal
			 American Workforce Act of 2011.
		2.E–Verify made
			 permanent and mandatory
			(a)Program made
			 permanentSection 401(b) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1324a note) is amended by adding before the period at the end of the
			 last sentence the following: , except that the basic pilot program
			 described in section 403(a) shall be a permanent program.
			(b)Program made
			 mandatorySection 402 of such
			 Act is amended—
				(1)in subsection (a)
			 by inserting or subsection (g) after in subsection
			 (e);
				(2)in subsection (e)
			 by inserting after require under this subsection the following:
			 or under subsection (g); and
				(3)by adding at the
			 end the following:
					
						(g)E–Verify Program
				made mandatorySubject to
				subsection (c)(3), any person or other entity that conducts any hiring (or
				recruitment or referral) in a State in which the E–Verify program described
				under section 403(a) is operating shall elect to participate in such program.
				The Secretary of Homeland Security shall ensure that verification by means of a
				toll-free telephone line is an available option in complying with the preceding
				sentence.
						.
				(c)Transition
			 period; effective date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (b) shall take effect beginning on the date that is 2 years after
			 the date of enactment of this Act.
				(2)Certain
			 entitiesThe amendments made
			 by subsection (b) shall take effect beginning on the date that is—
					(A)540 days after the
			 date of enactment of this Act, in the case of a person or entity that employs
			 100 or more individuals in the United States; and
					(B)1 year after the
			 date of enactment of this Act, in the case of—
						(i)a
			 contractor that—
							(I)has entered into a contract with the
			 Federal Government to which section 2(b)(1) of the Service Contract Act of 1965
			 (41 U.S.C. 351(b)(1)) applies, and any subcontractor under such contract;
			 or
							(II)has entered into a contract exempted from
			 the application of such Act by section 6 of such Act (41 U.S.C. 356), and any
			 subcontractor under such contract; or
							(ii)any
			 person or entity that employs more than 250 individuals in the United
			 States.
						(d)Application to
			 current employeesEvery
			 person or entity that employs one or more persons in the United States shall
			 verify through the E–Verify program by not later than the applicable effective
			 date in (c) that each employee is authorized to work in the United
			 States.
			(e)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed to prevent a person or other entity that is not required to
			 participate in the E–Verify program described in section 403(a) from
			 voluntarily participating in such program.
			(f)No limitation on
			 participation by State or local lawNo State or local government may prohibit a
			 person or other entity from using the E-verify program to verify the employment
			 authorization of new hires or current employees.
			(g)Document Fraud
			 studyThe Government
			 Accountability Office shall conduct a study to examine methods to combat
			 document fraud, theft and forgery in the use and expansion of the E–Verify
			 program. The report shall make recommendations to the appropriate agencies on
			 ways to reduce instances of document fraud, theft, and forgery. The report
			 shall be published within six months after enactment of this Act.
			3.Enhancing
			 Monitoring of and Compliance with E–Verify programThe
			 Secretary of the Department of Homeland Security is authorized to take the
			 following actions to increase the capability and effectiveness of the E–Verify
			 employer Monitoring and Compliance team within the Citizenship and Immigration
			 Services:
			(1)Increase by no
			 more than 6 the number of fulltime employees dedicated to the development of
			 thresholds and algorithms and quality assurance procedures for the monitoring
			 of employer adherence to the conditions that are currently outlined in the
			 E–Verify Memorandum of Understanding.
			(2)Increase as
			 necessary the number of fulltime employees dedicated to outreach to employers
			 using the E–Verify program and the creation of informational tools and
			 corrective action procedures that will provide compliance assistance to these
			 employers. These employees may also be utilized in the operation of the
			 toll-free compliance assistance call center.
			(3)Establish
			 procedures for the identification of cases of potential fraud or misuse of the
			 E–Verify program.
			(4)Establish
			 procedures for the sharing of information on these selected cases with
			 Immigration and Customs Enforcement for further investigation as
			 necessary.
			(5)Report to the
			 Congress within one year of the date of enactment of this Act on the activities
			 of the Office of Monitoring and Compliance which shall include—
				(A)a description of
			 the types of fraud and misuse being detected by the thresholds and algorithms
			 used for employee monitoring within the Office;
				(B)the number and
			 type of cases flagged by the Office and referred to Immigration and Customs
			 Enforcement, as well as the outcome of these cases; and
				(C)an assessment of
			 the number and the nature of calls received by the compliance assistance call
			 center.
				4.Mandatory
			 notification of ssn mismatches and multiple uses
			(a)Notification of
			 Multiple Uses of Individual social security account numbersPrior
			 to crediting any individual with concurrent wages from more than one employer,
			 the Commissioner of Social Security shall notify the individual that wages from
			 two or more employers are being reported under the individual’s social security
			 account number (hereinafter in this Act referred to as SSN).
			 Such notice shall include, at a minimum—
				(1)the name and
			 location of each employer reporting benefits for an individual;
				(2)a
			 warning that any inaccuracies in this information could indicate that the
			 individual’s SSN is being fraudulently used by another individual;
				(3)an explanation of
			 any potential risk that an individual is subject to if his or her SSN has been
			 used or is being used by someone else; and
				(4)a
			 toll-free telephone number that an individual may call to report inaccuracies
			 in the use of their SSN.
				(b)Information
			 Sharing With the Department of Homeland Security
				(1)Not later than 180 days following the date
			 of enactment of this Act, the Commissioner of Social Security shall promulgate
			 regulations in accord with section 1106 of the Social Security Act (42 U.S.C.
			 1306), to require that information regarding all multiple use notifications
			 that lead to the identification of an unauthorized user of a SSN be shared with
			 the Secretary of the Department of Homeland Security on a timely basis.
				(2)Information to be
			 shared with the Secretary shall include, at a minimum, the name and mailing
			 address of all employees who are the subject of an unresolved mismatch
			 notification or who are unauthorized users of another individual’s SSN. The
			 names and addresses of the employers of these employees must also be
			 provided.
				(3)The Secretary
			 shall report to the Congress annually the number of cases that the Commissioner
			 of Social Security has shared with the Department of Homeland Security
			 regarding unauthorized users of an SSN and the actions that have been taken to
			 resolve these cases. The Secretary shall submit the first report to the
			 Congress not later than 1 year after the date of enactment of this Act.
				(c)Information
			 Sharing with the StatesThe
			 Department of Homeland Security shall report to the agency within each State
			 that administers unemployment benefits of jobs that have potentially been made
			 available by evidence of an employee being dismissed for non-confirmation
			 through the E–Verify program. Such notification shall include the name and
			 address of the employer, a job description if available, and shall be made
			 within 3 business days of final non-confirmation.
			(d)Information
			 Sharing with the PublicThe
			 Department of Homeland Security shall prominently display on the Internet home
			 page of the E–Verify program as “Recovered Jobs” the total number of jobs by
			 month and year reported to the states under (c); and a link to the total number
			 of jobs reported to each state by month and year.
			5.Penalty for
			 failure to file correct information returns
			(a)In
			 generalSection 6721 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 6721) is amended by adding at the end
			 the following:
				
					(g)Most egregious
				noncompliant employerNotwithstanding any other provision of this
				section, in the case of a most egregious noncompliant employer, as designated
				for any taxable year by the Social Security Administration, the penalty for any
				failure described in this subsection with respect to an information return with
				respect to such taxable year shall be the maximum allowable penalty under this
				section for such failure.
					(h)Penalty
				structure with respect to employing an alien not authorized To be
				employedIn the case of a failure described in subsection (a)(2)
				with respect to any person employing an alien not authorized to be so employed,
				the penalty under this section shall be determined in accordance with the
				following table:
						
							
								
									In the case of—Not less
						than—Not more than—
									
								
								
									The first offense$2,500$5,000
									
									The second offense$7,500$15,000
									
									The third and subsequent
						offenses$25,000$50,000.
									
								
							
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to failures
			 occurring after the date of the enactment of this Act.
			6.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
			(a)Denial of
			 deductionSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
				
					(4)Wages paid to or
				on behalf of unauthorized aliens
						(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
						(B)WagesFor
				the purposes of this paragraph, the term wages means all remuneration for
				employment, including the cash value of all remuneration (including benefits)
				paid in any medium other than cash.
						(C)Safe
				harborIf a person or other entity is participating in the basic
				pilot program described in section 403 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains
				confirmation of identity and employment eligibility in compliance with the
				terms and conditions of the program with respect to the hiring (or recruitment
				or referral) of an employee, subparagraph (A) shall not apply with respect to
				wages paid to such
				employee.
						.
			(b)Six-Year
			 Limitation on Assessment and CollectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
				
					(12)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
					.
			(c)Use of
			 Documentation for Enforcement PurposesSection 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this Act;
				(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code
			 of 1986, after enforcement of this Act; and
				(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
				(d)Availability of
			 Information
				(1)In
			 generalThe Commissioner of Social Security, the Secretary of the
			 Department of Homeland Security, and the Secretary of the Treasury, shall
			 jointly establish a program to share information among such agencies that may
			 or could lead to the identification of unauthorized aliens (as defined under
			 section 274A(h)(3) of the Immigration and Nationality Act), including any
			 no-match letter, any information in the earnings suspense file, and any
			 information in the investigation and enforcement of section 162(c)(4) of the
			 Internal Revenue Code of 1986.
				(2)Disclosure by
			 secretary of the treasury
					(A)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(9)Payment of wages
				to unauthorized aliensUpon request from the Commissioner of the
				Social Security Administration or the Secretary of the Department of Homeland
				Security, the Secretary shall disclose to officers and employees of such
				Administration or Department—
								(A)taxpayer identity
				information of employers who paid wages with respect to which a deduction was
				not allowed by reason of section 162(c)(4), and
								(B)taxpayer identity
				information of individuals to whom such wages were paid, for purposes of
				carrying out any enforcement activities of such Administration or Department
				with respect to such employers or
				individuals.
								.
					(B)RecordkeepingParagraph
			 (4) of section 6103(p) of such Code is amended—
						(i)by
			 striking (5), or (7) in the matter preceding subparagraph (A)
			 and inserting (5), (7), or (9), and
						(ii)by
			 striking (5) or (7) in subparagraph (F)(ii) and inserting
			 (5), (7), or (9).
						(e)Effective
			 Date
				(1)Denial of
			 deductionThe amendment made by subsection (a) shall apply to
			 amounts paid or incurred in taxable years beginning after December 31,
			 2010.
				(2)Six-Year
			 Limitation on Assessment and CollectionThe amendment made by subsection (b) shall
			 apply with respect to returns for taxable years beginning after December 31,
			 2010.
				(3)Use of
			 Documentation for Enforcement PurposesThe amendments made by
			 subsection (c) shall take effect on the date of the enactment of this
			 Act.
				(4)Availability of
			 InformationThe amendments
			 made by subsection (d) shall apply with respect to requests made for taxable
			 years beginning after December 31, 2010.
				
